I concur in sustaining the act, not on the hypothesis that it is distinguishable in basic principle from the act involved in the Bee and Eakle cases, but because the conclusion is in accordance with the indispensable formula that constitutional government must be maintained, and other things may not be given first place where the functioning of government is endangered. *Page 615 
The reasons for my position are set forth in my dissent in the Bee and Eakle cases, decided September 19, 1933. Supplementing the authorities there quoted in support of the proposition that the upholding of constitutional government comes first, I refer to the case of Home Building  Loan Assn. v. Blaisdell (Minnesota Moratorium Case), 78 L.Ed. (U.S.) 413,54 Sup. Ct. Rep. 231, decided January 8, 1934, wherein appears this pertinent observation:
    "Not only are existing laws read into contracts in order to fix obligations as between the parties, but the reservation of essential attributes of sovereign power is also read into contracts as a postulate of the legal order.  The policy of protecting contracts against impairment presupposes the maintenance of a government by virtue of which contractual relations are worth while, — a government which retains adequate authority to secure the peace and good order of society." (Italics supplied).
In brief, I am of opinion that levies for debts as well as for current expenses of government must come within the maximums prescribed by section 1, Article X, Constitution of West Virginia, as amended November 8, 1932, save only as contractual obligations may thereby be impaired (Finlayson v. City of Shinnston, 113 W. Va. 434, 168 S.E. 479); that maintenance of constitutional government is essential to prevent impairment of governmental contracts (Bee and Eakle
cases, dissent, and Blaisdell case, supra); and that the legislative plan here involved is in recognition of these basis propositions and violates no provision of organic law.
The reasoning of Judge Kenna on all secondary questions involved in the decision has my approval. *Page 616